DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations in claims 10-18 are:
“means for operating…”
“means for determining…”
“means for measuring…”
“means for inhibiting…”
“means for receiving…”
“means for responding…”
“means for transmitting…”
These “means” coupled with functional language, and modified by sufficient structure described in the specification, Fig 2, Fig 5, Fig 12, and associated paragraphs, therefore the “means” is not being treated under 35 USC 112(f).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-8, 10, 14-17, 19, 23-26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over CHA ( US 20220150865 A1) in view of Khoryaev ( US 20220159415 A1).
Regarding claim 1, CHA discloses:

A user equipment (UE) comprising: a transceiver; a memory; and a processor communicatively coupled to the transceiver and the memory ( Fig 23, first device 100, [0359]), wherein the processor is configured to: 
operate in a discontinuous reception mode including time interleaved ON times of the discontinuous reception mode and OFF times of the discontinuous reception mode ( Fig 5, [0096]-[0097], DRX cycle includes an On/Off duration); and 
determine whether to measure a positioning signal based on timing of the positioning signal relative to at least one of a first one of the ON times of the discontinuous reception mode or a first one of the OFF times of the discontinuous reception mode ( Fig 19-20, [0106]-[0111], PRS signal, [0257]-[0260],  UE measures location for PRS, [0281]-[0283], measurement report may include information on one or more PRS indices related to the one or more PRS resources).
CHA does not explicitly disclose:
Measure a portion of a positioning signal.
However, the teaching of Measure a portion of a positioning signal  is well known in the art as evidenced by Khoryaev.
Khoryaev discloses:
Measure a portion of a positioning signal ( Fig 1,  Fig 5, [0055]-[0059], a UE centric DL PRS measurement report that will request measurements on a subset of cell-centric DL PRS resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Khoryaev as mentioned above as a modification to CHA, such that the combination would allow to apply a subset of a PRS, in order to determine UE positioning for each of the plurality of DL PRS resources within the DL PRS resource set.

Regarding claim 5,  CHA as modified by  Khoryaev discloses  all the features with respect to parent claim 1 as outlined above.
wherein the processor is configured to measure all of the portion of the positioning signal in response to all of the positioning signal being scheduled to arrive in the first one of the ON times of the discontinuous reception mode (CHA, Fig 19-20, [0096]-[0097], DRX cycle, [0106]-[0111], PRS signal, [0257]-[0260],  UE measures location for PRS, [0281]-[0283], measurement report may include information on one or more PRS indices related to the one or more PRS resources).
Regarding claim 6,  CHA as modified by  Khoryaev discloses  all the features with respect to parent claim 1 as outlined above.
wherein the processor is configured to at least one of measure all of the portion of the positioning signal in response to all of the positioning signal being scheduled to arrive in the first one of the OFF times of the discontinuous reception mode ( CHA, Fig 19-20, [0096]-[0097], DRX cycle, [0106]-[0111], PRS signal, [0257]-[0260],  UE measures location for PRS, [0281]-[0283], measurement report may include information on one or more PRS indices related to the one or more PRS resources).
Regarding claim 7,  CHA as modified by  Khoryaev discloses  all the features with respect to parent claim 1 as outlined above.
wherein the processor is configured to be dynamically configured by configuration information received via the transceiver to either measure all of the portion of the positioning signal, in response to all of the positioning signal being scheduled to arrive in the first one of the OFF times of the discontinuous reception mode ( CHA, Fig 19-20, [0096]-[0097], DRX cycle, [0106]-[0111], PRS signal, [0257]-[0260],  UE measures location for PRS, [0281]-[0283], measurement report may include information on one or more PRS indices related to the one or more PRS resources).
Regarding claim 8,  CHA as modified by  Khoryaev discloses  all the features with respect to parent claim 1 as outlined above.
wherein the processor is configured to transmit a scheduling request to a network entity via the transceiver for an uplink grant to transmit a positioning report above layer 1 and layer 2 ( CHA, [0235], SR through PUCCH, [0082]-[0083], L2 communication, [0098], UL grant).

Claims 10, 14-17 are the apparatus claims corresponding to apparatus claims 1, 5-8  respectively, and rejected under the same rationale set forth in connection with the rejection of claims 1, 5-8 respectively above.
Claims 19, 23-26 are the method claims corresponding to apparatus claims 1, 5-8  respectively, and rejected under the same rationale set forth in connection with the rejection of claims 1, 5-8 respectively above.
Claim 28 is the medium claim corresponding to apparatus claim 1 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 1 respectively above.

Allowable Subject Matter
Claims 2-4, 9, 11-13, 18, 20-22, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2, 11, 20 are objected because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “measure all of the portion of the positioning signal in response to a first part of the portion of the positioning signal being scheduled to arrive during the first one of the ON times and a second part of the portion of the positioning signal being scheduled to arrive during the first one of the OFF times; or measure a third part of the portion of the positioning signal in response to the first part of the portion of the positioning signal being scheduled to arrive during the first one of the ON times and the second part of the portion of the positioning signal being scheduled to arrive during the first one of the OFF times, the third part of the positioning signal being less than the portion of the positioning signal; or inhibit measuring any of the portion of the positioning signal in response to the first part of the portion of the positioning signal being scheduled to arrive during the first one of the ON times and the second part of the portion of the positioning signal being scheduled to arrive during the first one of the OFF times”.
Claims 3, 12, 21 are objected based on the same reasons by virtue of their dependency of claims 2, 11, 20.
Claims 4, 13, 22 are objected because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “measure a third part of the portion of the positioning signal in response to a first part of the portion of the positioning signal being scheduled to arrive during the first one of the ON times and a second part of the portion of the positioning signal being scheduled to arrive during the first one of the OFF times, the third part of the positioning signal being less than the portion of the positioning signal”.
Claims 9, 18, 27 are objected because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “inhibit transmitting of the positioning report during a second one of the ON times of the discontinuous reception mode based on an uplink report flag being received from a network entity; or inhibit transmitting of the positioning report based on the uplink report flag being received from the network entity, and the positioning report being semi- persistent or periodic and being scheduled to be sent during a second one of the OFF times of the discontinuous reception mode”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/               Examiner, Art Unit 2461